DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered. 
Allowable Subject Matter
Claims 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention of claim 17 requires that the claimed cameras be configured to take a first image when communication is established with their respective communication ports. In other words, the image is only taken at the same time that communication is established, or shortly thereafter. The claims further state that the switcher is configured to determine whether communication is established between the first or second communication ports and to acquire the biological signal and the respective photo via the respective communication port.
The closest references found during Examiner’s search of the prior art were US 2012/0108917 A1 to Libbus, US 2006/0161072 A1 to Mase, US 2012/0170474 A1 to Pekarske, US 2014/0379369 A1 to Kokovidis et al., US 2015/0206409 A1 to Visvanathan et al. None of these references, alone or in combination with one another or any other prior art references, would anticipate or render obvious the invention of claim 17 at least because they fail to disclose the respective cameras that are configured to take a photo at or shortly after communication is established with a respective communication port. For these at least this reason, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791